Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
1.	Claims 1-4 are allowed. 
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Sebastian et al (U.S. Patent 8948497) and Obmiya et al (U.S. Patent 8681230) failed to teach or fairly suggest, a lidar subsystem configured to provide a plurality of three-dimensional (3D) measurements for a plurality of points on the target; a video subsystem configured to provide a plurality of two-dimensional (2D) images of the target; and a processor configured to: receive, from the lidar subsystem, the 3D measurements for the plurality of points on the target, receive, from the video subsystem, the plurality of 2D images of the target, generate a plurality of three-dimensional (3D) images of the target based on the 3D measurements for the plurality of points on the target and the 2D images of the target, wherein each of the 3D images is generated at a frame time associated with each of the 2D images of the target, remove motion blur in each of the plurality of 3D images; and transform each of the plurality of 3D images to a frame time of an original 3D image based on a plurality of transformation parameters. Therefore, it is for these reasons and in combination with all the other limitations of the claims that claims 1-4 are allowable over the prior art of record.
2.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       
Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9749613), (8681230), (8381110), (7961961) and (7916177).
Conclusion
4.       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03/17/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669